

Form of Director Restricted Stock Unit Agreement
This Director Restricted Stock Unit Agreement (the “Agreement”), by and between
Univar Solutions Inc., a Delaware corporation (the “Company”), and the Director
whose name is set forth on Exhibit A hereto (the “Director”), is being entered
into pursuant to the Univar Solutions Inc. 2020 Omnibus Incentive Plan (as the
same may be amended, modified or supplemented from time to time, the “Plan”) and
is dated as of the Grant Date specified on Exhibit A hereto (the “Grant Date”).
Capitalized terms that are used but not defined herein shall have the respective
meanings given to them in the Plan.
WHEREAS, the Board of Directors of the Company (the “Board”) authorized the
Director’s annual compensation for service as a member of the Board (the “Annual
Fee”), a portion of which will be paid in the form of cash.
NOW, THEREFORE, the Company and the Director hereby agree as follows:
Section 1. Grant of Restricted Stock Units. The Company hereby evidences and
confirms its grant to the Director, effective as of the Grant Date, of the
number of Restricted Stock Units (“RSUs”) set forth on Exhibit A hereto, as
satisfaction of the equity portion of the Director’s Annual Fee for the current
year. This Agreement is entered into pursuant to, and the RSUs granted hereunder
are subject to, the terms and conditions of the Plan, which are incorporated by
reference and made part of the Agreement. If there is any inconsistency between
any express provision of this Agreement and any express term of the Plan, the
express term of the Plan shall govern. No fractional RSUs are granted hereby.
Section 2. Vesting of Restricted Stock Units. The RSUs granted hereby are fully
vested as of the Grant Date.
Section 3. Settlement of Restricted Stock Units.
(a) Timing of Settlement. Subject to Section 6(a), any outstanding RSUs that
became vested on a Grant Date shall be settled into an equal number of Shares
within 30 days following such Grant Date (each such date, a “Settlement Date”).
(b) Mechanics of Settlement. On each Settlement Date, the Company shall
electronically issue to the Director one whole Share for each RSU that then
became vested and, upon such issuance, the Director’s rights in respect of such
RSU shall be extinguished. No fractional Shares shall be issued.
Section 4. Securities Law Compliance. Notwithstanding any other provision of
this Agreement, the Director may not sell the Shares acquired upon settlement of
the RSUs unless such Shares are registered under the Securities Act of 1933, as
amended (the
1



--------------------------------------------------------------------------------



“Securities Act”), or, if such Shares are not then so registered, such sale
would be exempt from the registration requirements of the Securities Act. The
sale of such Shares must also comply with other applicable laws and regulations
governing the Shares, and the Director may not sell the Shares if the Company
determines that such sale would not be in material compliance with such laws and
regulations.
Section 5. Restriction on Transfer; Non-Transferability of Restricted Stock
Units.
(a) The RSUs are not assignable or transferable, in whole or in part, and they
may not, directly or indirectly, be offered, transferred, sold, pledged,
assigned, alienated, hypothecated or otherwise disposed of or encumbered
(including, but not limited to, by gift, operation of law or otherwise) other
than to a trust for the benefit of the Director or by will or by the laws of
descent and distribution to the estate of the Director upon the Director’s
death. Any purported transfer in violation of this Section 5 shall be void ab
initio.
(b) The Committee may impose such restrictions on any Shares acquired by the
Director under this Agreement as it may deem advisable, including, without
limitation, minimum holding period requirements and restrictions under
applicable federal securities laws, under the requirements of any stock exchange
or market upon which such Shares are then listed or traded, or under any blue
sky or state securities laws applicable to such Shares.
Section 6. Miscellaneous.
(a) Tax Withholding. Upon the settlement of RSUs, the Director shall be
obligated to satisfy any applicable U.S. federal, state and local and non-U.S.
tax withholding or other similar charges or fees that may arise in connection
therewith.
(b) Dividend Equivalents. Unless otherwise determined by the Committee, in the
event that the Company pays any ordinary dividend in cash on a Share following
the Grant Date and prior to an applicable Settlement Date, there shall be
credited to the account of the Director in respect of each outstanding RSU an
amount equal to the amount of such dividend. The amount so credited shall be
deferred (without interest, unless the Committee determines otherwise) until the
settlement of such related RSU and then paid in cash, but shall be forfeited
upon the forfeiture of such related RSU.
(c) Authorization to Share Personal Data. The Director authorizes the Company or
any Affiliate of the Company that has or lawfully obtains personal data relating
to the Director to divulge or transfer such personal data to the Company or to a
third party, in each case in any jurisdiction, if and to the extent
2



--------------------------------------------------------------------------------



reasonably appropriate in connection with this Agreement or the administration
of the Plan.
(d) No Rights as Stockholder; No Voting Rights. Except as provided in Section
6(b), the Director shall have no rights as a stockholder of the Company with
respect to any Shares covered by the RSUs prior to the issuance of such Shares.
(e) No Right to Continued Service on Board. Nothing in this Agreement shall be
deemed to confer on the Director any right to continue in the service of the
Company or any Subsidiary, or to interfere with or limit in any way the right of
the Company or any Subsidiary to terminate such service at any time.
(f) Interpretation. The Committee shall have full power and discretion to
construe and interpret the Plan (and any rules and regulations issued
thereunder) and this Agreement. Any determination or interpretation by the
Committee under or pursuant to the Plan or this Agreement shall be final and
binding and conclusive on all persons affected hereby.
(g) Consent to Electronic Delivery. By entering into this Agreement and
accepting the RSUs evidenced hereby, the Director hereby consents to the
delivery of information (including, without limitation, information required to
be delivered to the Director pursuant to applicable securities laws) regarding
the Company and the Subsidiaries, the Plan, this Agreement and the RSUs via the
Company’s website or other electronic delivery.
(h) Binding Effect; Benefits. This Agreement shall be binding upon and inure to
the benefit of the parties to this Agreement and their respective successors and
assigns. No provision of this Agreement, express or implied, is intended or
shall be construed to give any person other than the parties to this Agreement
or their respective successors or assigns any legal or equitable right, remedy
or claim under or in respect of any agreement or any provision contained herein.
(i) Waiver. Any party hereto or beneficiary hereof may by written notice to the
other parties (A) extend the time for the performance of any of the obligations
or other actions of the other parties under this Agreement, (B) waive compliance
with any of the conditions or covenants of the other parties contained in this
Agreement and (C) waive or modify performance of any of the obligations of the
other parties under this Agreement. Except as provided in the preceding
sentence, no action taken pursuant to this Agreement, including, without
limitation, any investigation by or on behalf of any party or beneficiary, shall
be deemed to constitute a waiver by the party or beneficiary taking such action
of compliance with any representations, warranties, covenants or agreements
contained herein. The waiver by any party hereto or beneficiary hereof of a
breach of any provision
3



--------------------------------------------------------------------------------



of this Agreement shall not operate or be construed as a waiver of any preceding
or succeeding breach and no failure by a party or beneficiary to exercise any
right or privilege hereunder shall be deemed a waiver of such party’s or
beneficiary’s rights or privileges hereunder or shall be deemed a waiver of such
party’s or beneficiary’s rights to exercise the same at any subsequent time or
times hereunder.
(j) Amendment. The Board or Committee may, at any time, amend, suspend or
terminate this Agreement, subject to certain limitations set forth in Sections
20.1(b) and (c) of the Plan. Notwithstanding the foregoing, no termination or
amendment of this Agreement shall adversely affect in any material way the
rights and benefits of the Director under this Agreement, without the written
consent of the Director, except as otherwise permitted under Sections 4, 20.2
and 20.3 of the Plan.
(k) Assignability. Neither this Agreement nor any right, remedy, obligation or
liability arising hereunder or by reason hereof shall be assignable by the
Company or the Director without the prior written consent of the other party.
(l) Applicable Law. This Agreement shall be governed in all respects, including,
but not limited to, as to validity, interpretation and effect, by the internal
laws of the State of Delaware, without reference to principles of conflict of
law that would require application of the law of another jurisdiction.
(m) Waiver of Jury Trial. Each party hereby waives, to the fullest extent
permitted by applicable law, any right he, she or it may have to a trial by jury
in respect of any suit, action or proceeding arising out of this Agreement or
any transaction contemplated hereby. Each party (i) certifies that no
representative, agent or attorney of any other party has represented, expressly
or otherwise, that such other party would not, in the event of litigation, seek
to enforce the foregoing waiver and (ii) acknowledges that he, she or it and the
other party hereto have been induced to enter into the Agreement by, among other
things, the mutual waivers and certifications in this Section 6(m).
(n) Limitations of Actions. No lawsuit relating to this Agreement may be filed
before a written claim is filed with the Committee and is denied or deemed
denied as provided in the Plan and any lawsuit must be filed within one year of
such denial or deemed denial or be forever barred.
(o) Section and Other Headings, etc. The section and other headings contained in
this Agreement are for reference purposes only and shall not affect the meaning
or interpretation of this Agreement.
4



--------------------------------------------------------------------------------



(p) Acceptance of Restricted Stock Units and Agreement. The Director has
indicated his or her consent and acknowledgement of the terms of this Agreement
by electing to receive cash payments in Shares. In any event, the Director shall
be deemed to accept this Agreement unless the Director provides the Company with
written notice to the contrary prior to the expiration of the 60-day period
following the Grant Date, in which case, the Director shall receive cash payment
of equivalent value. The Director acknowledges receipt of the Plan, represents
to the Company that he or she has read and understood this Agreement and the
Plan, and, as an express condition to the grant of the RSUs under this
Agreement, agrees to be bound by the terms of both this Agreement and the Plan.




5




--------------------------------------------------------------------------------



Exhibit A to Director Restricted Stock Unit Agreement


Director: %%FIRST_NAME%-% %%LAST_NAME%-% 


Grant Date: %%OPTION_DATE,’Month DD, YYYY’%-% 


Restricted Stock Units granted hereby: %%TOTAL_SHARES_GRANTED,'999,999,999'%-% 
        
        







